Citation Nr: 1435996	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for fallen arches, claimed as a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant (Veteran) served on active duty from January 1989 to January 1993 and again from March 1994 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims that service connection is warranted for a low back disorder and fallen arches based upon service incurrence.  

In September 2013, the appellant indicated in his substantive appeal that he desired a Board Central Office hearing in Washington, DC.  In July 2014, he postponed his Central Office hearing and requested that he alternatively be provided a videoconference hearing.  He has the right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2013).  

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken to schedule the appellant for a videoconference hearing in this matter before the Board.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing has been held, or if the appellant cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

